Exhibit 10.2

CLOSING AGREEMENT

THIS AGREEMENT, made this                          day of
                                   , 2006, by and between Diamond Jo, LLC., or
its affiliates (“Diamond Jo”) and the Dubuque County Historical Society (the
“Historical Society”).

WHEREAS, the parties have entered an Offer to Purchase Real Estate, Acceptance
and Lease dated even date herewith (the “Offer” with other defined terms
referenced in the Offer similarly defined below).

WHEREAS, the parties desire to supplement the Offer and provide for the
consummation of the Transactions provided for under the Offer.

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

1.   The Closing of the Transactions will occur as soon as possible after the
satisfaction of the contingencies described in Section 4 of the Offer, but no
later than twelve  (12) months after the acceptance of the Offer.  For the
purposes of Section 4, the development plan of the museum and theatre shall be
substantially similar to the plan presented in The Historical Society’s Vision
Iowa application.

2.  The Historical Society is party to an agreement with the City of Dubuque
concerning the development of property commonly known as The Adams Company
property, adjacent to the Expansion Lot.  Diamond Jo will defend (including
conducting all negotiations) and indemnify The Historical Society against any
legal liability it may incur in connection with the abandonment or alteration of
its agreement with the City of Dubuque, included, but not limited to, penalties
associated with the cancellation of a roofing contract with Tricon in the amount
of $414,000 and costs of demolition of the property if required by the EDA or
the City of Dubuque.  Diamond Jo’s costs under this paragraph shall be limited
to $600,000.  In the event the Historical Society later utilizes the Adams
Company Property and enjoys an economic benefit from such use, the Historical
Society will reimburse Diamond Jo for its costs incurred under this paragraph
and the non-refundable deposit of $10,000 per month to the extent of such
benefit.  Except as herein provided, any monies paid under this paragraph will
be non-refundable, regardless of whether the Closing occurs.

3.  Diamond Jo agrees to provide such additional non-exclusive parking for use
by the Historical Society as may be required by the City of Dubuque for the
operation of the Historical Society’s proposed development as set forth in the
Vision Iowa Plan and its current operation as it has existed from July, 2003 to
September, 2006.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized persons as of the date set forth below.

 

 

DIAMOND JO, LLC.

 

DUBUQUE COUNTY HISTORICAL

 

 

 

SOCIETY

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 


--------------------------------------------------------------------------------